Citation Nr: 1025936	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-13 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folders.  
During the hearing, the Veteran submitted additional evidence and 
specifically waived initial AOJ consideration of the additional 
evidence received.  See 38 C.F.R. § 20.1304 (2009).  Therefore, 
the Board will consider such evidence in rendering its decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the 
Veteran's current bilateral hearing loss to noise exposure in 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that his current 
bilateral hearing loss had its onset in service or is 
etiologically linked to his service.  Because the claim for 
service connection on appeal is being granted, there is no need 
to review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that 
if the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to attribute 
the post-service findings to the injury in service, or whether 
they are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his currently diagnosed bilateral 
hearing loss had its onset during his active duty service and is 
the result of his in-service exposure to loud noises as a hull 
maintenance technician.  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's current bilateral hearing loss cannot be reasonably 
disassociated from his in-service exposure to loud noises.  In 
this respect, the Board acknowledges the July 2007 VA 
audiological examiner's opinion that the Veteran's bilateral 
sensorineural hearing loss is less likely than not caused by or 
aggravated by his noise exposure in service.  The examiner noted 
that the Veteran's hearing evaluations during military service 
illustrated normal hearing sensitivity throughout.  However, the 
Board finds the Veteran's testimony at his April 2010 personal 
hearing concerning the gradual onset of bilateral hearing loss 
during his eight-year period of active duty service, as well as 
his description of his work and exposure to loud noises in 
service, to be credible as he is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  Moreover, the Veteran's DD 
214 showing his military occupational specialty as a hull 
maintenance technician further supports his assertions of 
military noise exposure.  The Board finds this evidence 
indicative of in-service exposure to loud noise.  Indeed, the 
July 2007 VA audiological examiner conceded such exposure in 
opining that it was as likely as not that the Veteran's diagnosed 
tinnitus was caused by or the result of his military noise 
exposure.  Further, while audiological testing conducted 
throughout the Veteran's period of service does indicate normal 
hearing for VA purposes, the test results show fluctuating acuity 
at the different thresholds.  Moreover, the Board notes that a VA 
audiologist in March 2006 and a VA primary care physician in June 
2007 both opined that it was at least as likely as not that the 
Veteran's bilateral hearing loss was a result of his in-service 
noise exposure.  The physicians accurately recounted the 
Veteran's pertinent history of record.  Likewise, a private 
physician, in a May 2007 audiological examination, noted the 
Veteran's belief that he had hearing loss related to loud noise 
exposure as a hull technician.  The assessment was noise-induced 
hearing loss.  Finally, at his hearing, the Veteran submitted an 
April 2010 nexus statement from a private general practitioner, 
indicating that the Veteran's treatment records since his 
discharge from service had been reviewed and opining that it was 
as likely as not that his bilateral hearing loss was either 
caused by or aggravated by his military acoustic trauma.  

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the Veteran 
currently has bilateral hearing loss which was incurred during 
his active military service as a result of exposure to loud 
noises.  Accordingly, service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


